PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/907,512
Filing Date: 28 Feb 2018
Appellant(s): Mangual-Soto et al.



__________________
Scott A. Felder
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 01, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 05, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
Response to Appellant’s arguments regarding the rejection of claims 1-6 and 8-9 under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2011/0264000 (“Paul”):

Appellant argues Paul does not disclose, explicitly or inherently, computing one or more of: an adipose tissue probability for the tissue location as a function of the one or more morphological characteristics of the electrophysiological signal; and a scar tissue probability for the tissue location as a function of the one or more morphological characteristics of the electrophysiological signal. More specifically, Appellant argues that Paul discloses morphological characteristics of the tissue and does not disclose morphological characteristics of the signal itself. The Examiner respectfully disagrees and contends that Appellant’s arguments erroneously interpret Paul’s definition of morphology as a synonym for tissue type. These arguments are not persuasive, Paul discloses “tissue type or morphology of tissue”; “or” does not inherently constitute a synonym.  While Paul does disclose tissue morphology in general, Paul also discloses using values of signals such as amplitude or other characteristics that are morphological characteristics of signals themselves.
The present invention and Paul are both concerned with methods for identifying tissue type, and specifically, differentiating adipose tissue from scar tissue. Both inventions collect electrophysiological signals associated with a tissue location and perform computational analysis on the 
Appellant’s argument that Paul does not disclose a morphological characteristic of the electrophysiological signal is not persuasive because it appears to misinterpret Paul. “Morphological characteristics of the electrophysiological signal” has been interpreted by the Examiner to mean “structure or form characteristics of the electrophysiological signal”. Since the present invention has not provided any definition of morphological, in fact does not use the word “morphological” once, Examiner relied on the Merriam Webster definition of morphological, which is “structure or form”. To understand a better mental picture of this, picture a voltage versus time plot of the signal – the plot, any plot, has a shape, or a structure and form. Further, Paul describes a “tissue sensing circuit 22 configured to measure one or more electrical parameters, properties, or attributes relating to the tissue 12. In an exemplary embodiment, the tissue sensing circuit 22 provides a means, such as a tissue sensing signal source 44, for generating an excitation signal used in the measurement of one or more electrical parameters, and means, such as a sensor 46, for sensing values of the electrical parameter(s).” I.D. Paul para. [0029]. Paul further states, “More particularly, the excitation signal, when applied across the electrodes, will produce a corresponding induced signal whose characteristics will be determined by, and thus be indicative of, the properties of the tissue under test.” I.D. para. [0030]. Paul directly states that the characteristics of the signal are indicative of the properties of the tissue under test. FIG. 7 of Paul further shows electrical parameter values stored and organized. These values are stored with other metadata in order for the data to make sense, i.e. “Accordingly, in an exemplary embodiment, the ECU 26 is configured to determine, for each acquired and stored parameter, a location in the tissue 12 to I.D. para. [0065]. It is clear to the Examiner that Paul is describing collecting electrophysiological signals and using the morphological characteristics of the signals to determine tissue type, exactly what the Appellant is claiming in claim 1. The examiner further believes that every signal inherently has morphological characteristics. As stated above, a voltage versus time plot has some type of form or structure, the signal takes a shape in order to visualize it and make sense of it. Even a data point, such as a single voltage measured, is to be considered as a morphological characteristic, it has an amplitude, for example 0.5V, and this is exactly what a morphological characteristic of a signal is. Therefore Paul meets the limitations reciting “as a function of the one or more morphological characteristics of the electrophysiological signal” because Paul uses values of signals such as amplitude – or morphological characteristics.  

Response to Appellant’s arguments regarding the rejection of claim 7 under 35 U.S.C. 103 as being obvious by US Publication 2011/0264000 (“Paul”):

Appellant does not appear to present separate arguments for dependent claim 7. As such, the claims are not patentable over Paul for the same reasons as outlined above with respect to independent claim 1. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSEPH A TOMBERS/Examiner, Art Unit 3791                                                                                                                                                                                                        

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791      


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                                 



                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.